                Case 1:18-cv-09011-JMF Document 279 Filed 05/06/21 Page 1 of 1


                     EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                                 DIANE L. HOUK
ANDREW G. CELLI, JR.                               ATTORNEYS AT LAW
MATTHEW D. BRINCKERHOFF                 600 FIFTH AVENUE AT ROCKEFELLER CENTER                EMMA L. FREEMAN
                                                       10TH FLOOR
JONATHAN S. ABADY                                                                                DAVID BERMAN
                                               NEW YORK, NEW YORK 10020
EARL S. WARD                                                                                    HARVEY PRAGER
ILANN M. MAAZEL                                                                                SCOUT KATOVICH
                                                  TEL: (212) 763-5000
HAL R. LIEBERMAN                                                                             MARISSA BENAVIDES
                                                  FAX: (212) 763-5001
DANIEL J. KORNSTEIN                                                                             NICK BOURLAND
                                                   www.ecbawm.com
O. ANDREW F. WILSON                                                                          ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                             ANANDA BURRA
DEBRA L. GREENBERGER                                                                               MAX SELVER
ZOE SALZMAN                                                                                     VIVAKE PRASAD
SAM SHAPIRO                                                                                       NOEL R. LEÓN


                                                               May 6, 2021
   By ECF

   Hon. Jesse M. Furman
   United States District Judge
   40 Centre Street, Room 2202
   New York, New York 10007

                      Re:    Accent Delight, et al. v. Sotheby’s and Sotheby’s, Inc., No. 18-CV-9011

   Dear Judge Furman:

           In response to Sotheby’s request to submit a new document in yet another attempt to
   pierce the privilege over the C2L report (Dkt. # 278):

          Plaintiffs did not before now have the email Sotheby’s seeks to present. It was sent by
   Tetiana Bersheda (Plaintiffs’ Swiss counsel at the time) using a law firm email account over
   which, as Plaintiffs previously explained to Sotheby’s, we have no custody or control. Sotheby’s
   only provided this document to us after first writing to the Court.

           We are investigating to ascertain the context in which the document was sent, and hope
   to further inform the Court tomorrow.

           The document at issue came to Sotheby’s counsel from Bouvier improperly. While
   Bouvier collaborates with Sotheby’s to give them select documents of his choosing, he refuses to
   produce any, much less all, documents required by the Hague subpoena requested jointly by the
   parties. Despite their common interest agreement, Sotheby’s does not appear to have taken any
   steps to ensure Bouvier’s compliance with the Hague subpoena.

                                                               Respectfully,

                                                                      /s
                                                               Daniel J. Kornstein


   c.          All counsel of record



   00457441{
